Exhibit 10.2

SWANK, INC.

AMENDMENT AND RELEASE AGREEMENT

THIS AMENDMENT AND RELEASE AGREEMENT (the “Release”) is made and entered into as
of this the 3rd day of February, 2012 by and between Swank, Inc., a Delaware
corporation (the “Company”), and John Tulin (the “Employee”).

WHEREAS, the Company and the Employee previously entered into that certain
Amended and Restated Employment Agreement dated January 10, 2008 providing for
the payment of certain compensation upon the termination of the Employee’s
employment with the Company under certain specified circumstances (the
“Employment Agreement”); and

WHEREAS, the Company and the Employee also previously entered into that certain
Termination Agreement dated November 1, 2008 providing for the payment of
certain additional compensation upon the termination of the Employee’s
employment with the Company under certain specified circumstances in connection
with a change in control of the Company (the “Termination Agreement”); and

WHEREAS, the Employment Agreement and the Termination Agreement (each an
“Agreement” and collectively the “Agreements”) are subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, the Company contemporaneously herewith has entered into an Agreement
and Plan of Merger among the Company, Randa Accessories Leather Goods LLC, Swing
Acquisition LLC and Swing Merger Sub, Inc. dated February 3, 2012 (the “Merger
Agreement”), under which there will be a “change in control” of the Company
within the meaning of Section 409A of the Code on the effective date (the
“Merger Effective Date”) of the merger described herein (the “Merger”); and

WHEREAS, the Company and the Employee now desire to terminate and liquidate the
Termination Agreement in connection with the Merger, as permitted by
Section 409A of the Code and Section 1.409A-3(j)(4)(ix)(B) of the Treasury
Regulations (the “Section 409A Termination Requirements”); and

WHEREAS, in connection with the termination and liquidation of the Termination
Agreement and in order to comply with the Section 409A Termination Requirements,
the Company and the Employee also desire to amend the Employment Agreement to
terminate any provisions that provide for a payment to the Employee upon the
Employee’s “separation from service” with the Company (within the meaning of
Section 409A of the Code); and

WHEREAS, in connection with the termination and liquidation of the Termination
Agreement, the amendment of the Employment Agreement, and the execution of this
Release, the Company will pay to the Employee in a single lump sum the amount
set forth below.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the promises and mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency which are hereby acknowledged, the Company and the Employee agree as
follows:

1. Termination of the Termination Agreement. The Termination Agreement is hereby
terminated effective as of the Merger Effective Date, and the Company will not
be obligated to pay, and the Employee will not be entitled to receive, any
further payments or benefits under the Termination Agreement.

2. Amendment of the Employment Agreement. The Employment Agreement is hereby
amended, effective as of the Merger Effective Date, as set forth below, and the
Company will not be obligated to pay, and the Employee will not be entitled to
receive, any payments that were set forth previously under the provisions of the
Employment Agreement that are being deleted hereby. Capitalized terms used and
not otherwise defined herein shall have the same meaning as provided for in the
Employment Agreement.

(a) Section 1 of the Employment Agreement is hereby amended by deleting
Section 1 in its entirety and inserting the following in lieu thereof:

“The Corporation hereby employs Employee, and Employee hereby accepts employment
by the Corporation, on the terms and conditions herein contained, to perform the
duties described in paragraph 2 for the term (the “Employment Term”) commencing
on the Merger Effective Date (as defined in the Agreement and Plan of Merger
among the Company, Randa Accessories Leather Goods LLC, Swing Acquisition LLC
and Swing Merger Sub, Inc. dated February 3, 2012 ) and, subject to the
remaining provisions of this Agreement, ending on the second anniversary of the
Merger Effective Date.”

(b) Section 3(a) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“During the Employment Term, in consideration for the performance by Employee of
his duties and obligations under this Agreement, the Corporation agrees to pay
Employee a salary (“Base Salary”) at the rate of $1,100,000 per year payable in
accordance with the Corporation’s regular pay intervals for its executive
officers or in such other manner as shall be mutually agreeable to Employee and
the Corporation (but no less frequently than monthly). The Base Salary described
herein and other amounts payable to Employee hereunder are, in each case, a
gross amount, and Employee acknowledges and agrees that the Corporation shall be
required to withhold, and such Base Salary and other amounts shall be reduced
by, applicable federal, state and local taxes, FICA, unemployment compensation
taxes and other required taxes, assessments and withholdings.”

(c) Sections 3(c) and 3(e) of the Employment Agreement are hereby deleted.

 

2



--------------------------------------------------------------------------------

(d) Section 4(a) of the Employment Agreement is hereby amended by deleting the
second and third sentences of Section 4(a) and inserting the following in lieu
thereof:

“In case of such termination, Employee shall be entitled to receive accrued but
unpaid Base Salary and bonus compensation, if any, accrued but not paid prior to
Employee’s termination.”

(e) Section 4(b) of the Employment Agreement is hereby amended by deleting
Section 4(b) in its entirety and inserting the following in lieu thereof:

“If, during the Employment Term, Employee shall die, Employee’s legal
representatives shall be entitled to receive accrued but unpaid Base Salary and
bonus compensation, if any, accrued but not paid prior to Employee’s death.”

(f) Section 5(b) of the Employment Agreement is hereby deleted, and the
following new Section 5(b) is hereby inserted in its place:

“Employee shall not be required to mitigate the amount of any payment the
Corporation becomes obligated to make to Employee in connection with this
Agreement, or the amount of damages Employee may incur if the Corporation were
to breach this Agreement. The amount of any payment provided for in this
Agreement, or for which the Corporation may become liable under this Agreement,
shall not be reduced, offset or subject to recovery by the Corporation by reason
of any compensation earned by Employee as the result of employment by another
employer after the date Employee’s employment with the Corporation is
terminated, or otherwise.”

(g) Sections 5(c) and 5(d) of the Employment Agreement are hereby deleted in
their entirety, and Section 5 is re-titled as “Termination for Cause.”

(h) Section 6(a) of the Employment Agreement is hereby amended and restated to
read as follows:

“(a) In consideration of Employee’s employment hereunder, Employee agrees that
during the Employment Term and, for a period of eighteen (18) months after the
Employment Term, except in the case in which the Employment Term is earlier
terminated without cause by the Corporation, Employee will not directly or
indirectly (i) solicit, induce or entice for employment, retention or
affiliation, recommend to any corporation, entity or other person the
solicitation, inducement or enticement for employment, retention or affiliation
of, or employ, retain or affiliate with, any employee, consultant, independent
contractor or other person employed or retained by, or affiliated with, the
Corporation, or any of its subsidiaries or affiliates at any time during the
one-year period preceding termination of the Employment Term, (ii) engage in any
activity intended to terminate, disrupt or interfere with the Corporation’s or
any of its subsidiary’s or affiliate’s relationship with any customer, supplier,
lessor or other person or entity,, or (iii) engage or participate in, or have
any interest in any corporation, person, or other entity, that engages or
participates in any business or activity engaged or participated in by the
Corporation on date of termination of the Employment Term. For purposes of this
paragraph 6(a), Employee will be deemed directly or indirectly to be engaged or
participating in the operation of such a business or activity, or to have an
interest in a

 

3



--------------------------------------------------------------------------------

corporation, or other person or entity, if he is a proprietor, partner, joint
venturer, shareholder, director, officer, lender, manager, employee, consultant,
advisor or agent, or if he, directly or indirectly (including as a member of a
group), controls all or any part thereof; provided, that nothing in this
paragraph 6(a) shall prohibit Employee, affiliates and associates (each as
defined in Rule 405 under the Securities Act of 1933, as amended) of Employee,
from holding, in the aggregate, less than five percent (5%) of a class of a
corporation’s outstanding securities that are listed on a national securities
exchange or traded in the over-the-counter market.”

3. Contingency. This Release is subject to, and contingent upon, the closing of
the Merger. If the Merger Effective Date is terminated, this Release shall be
null and void, the Termination Agreement will not be terminated and liquidated,
and the Employment Agreement will not be amended, as set forth herein.

4. Acknowledgment. The Employee acknowledges that the Employee does not have any
interest in any other agreement, program or arrangement with the Company with
respect to which deferrals of compensation would be treated as having been
deferred under a single plan with the Termination Agreement within the meaning
of Section 1.409A-1(c)(2) of the Treasury Regulations, other than the applicable
provisions of the Employment Agreement that are being amended hereby. The
Company acknowledges that all agreements, programs and other arrangements to
which the Company or any of its subsidiaries is a party and with respect to
which deferrals of compensation would be treated as having been deferred under a
single plan with the Termination Agreement within the meaning of
Section 1.409A-1(c)(2) of the Treasury Regulations are being terminated and
liquidated as to all participants who are experiencing the change in control
event in connection with the Merger contemporaneously with the termination and
liquidation of the Termination Agreement.

5. Payment. The Company, on the Merger Effective Date, will pay to the Employee,
subject to the terms and conditions set forth herein, the sum of $419,285.11.
The payment shall be made in a single lump sum cash amount, subject to any
required tax withholdings. The payment is intended to terminate and liquidate
the entirety of the Employee’s interest under the Termination Agreement and the
applicable provisions of the Employment Agreement that are being deleted hereby.
Under no circumstances will the Employee be required to mitigate the amount of
any payment the Corporation shall make under this Release, and such payment
shall not be reduced, offset or subject to recovery by the Corporation by reason
of any compensation earned by Employee as a result of employment by any other
employer after the Merger Effective Date or otherwise.

6. Release. In consideration for the payment described in Section 5 above, the
Employee (on behalf of Employee and Employee’s heirs, assigns and successors in
interest) unconditionally releases, discharges, and holds harmless the Company
and its subsidiaries and their respective officers, directors, employees,
agents, insurers, assigns and successors in interest (collectively, “Releasees”)
from each and every claim, cause of action, right, liability or demand of any
kind and nature, and from any claims which may be derived therefrom, that the
Employee had, has, or might claim to have against Releasees at the time the
Employee executes this Release, whether presently known or unknown to the
Employee, with respect to the Termination

 

4



--------------------------------------------------------------------------------

Agreement, the applicable provisions of the Employment Agreement that are being
deleted hereby and any such amounts owed under either Agreement, other than any
such claims the Employee has or might have under this Release (collectively the
“Released Claims”). The Employee covenants not to sue or initiate any claims
against any of the Releasees on account of any Released Claim or to incite,
assist or encourage other persons or entities to bring claims of any nature
whatsoever against the Company or the Releasees with respect to the Released
Claims.

7. Terms and Conditions. By signing this Release, the Employee certifies that:

(a) The Employee has carefully read and fully understands the provisions of this
Release;

(b) The Employee was advised by the Company in writing, via this Release, to
consult with an attorney before signing this Release;

(c) The Employee understands that any discussions he may have had with the
Company regarding this Release does not constitute legal advice to him and that
he should retain his own independent counsel to render such advice;

(d) The Employee understands that this Release FOREVER RELEASES the Company and
any other Releasee from any legal action arising prior to the date of execution
of this Release with respect to his Termination Agreement, the applicable
provisions of the Employment Agreement that are being deleted hereby and any
such amounts owed under either Agreement;

(e) In signing this Release, Employee DOES NOT RELY ON AND HAS NOT RELIED ON ANY
REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN THIS
RELEASE by the Company or any other Releasee, or by any of their agents,
representatives, or attorneys with regard to the subject matter, basis, or
effect of this Release or otherwise; and

(f) The Employee agrees to the terms of this Release knowingly, voluntarily and
without intimidation, coercion or pressure.

8. Binding Effect. Subject to the limitations stated above, this Release shall
be binding upon and inure to the benefit of the heirs, legatees, distributees,
transferees and personal representatives of the Employee and the successors of
the Company.

9. Governing Law. This Release shall be governed by the laws of the State of New
York without regard to its conflicts of law principles (other than
Section 5-1401 of the New York General Obligations Law).

(page intentionally ends here)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be signed by a duly
authorized officer and the Employee has affixed Employee’s signature hereto.

 

COMPANY: SWANK, INC. By:  

/s/ Jerold R. Kassner

Title:  

EVP/CFO

EMPLOYEE:

/s/ John Tulin

Name: John Tulin

 

6